Case 3:14-cv-OO427-HTW-LRA Document 232-1 Filed 01/18/19- Page 1 of 4

UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF lVllSSlSS|PP|
NORTHERN D|V|SlON
JAl\/IES RUSSELL |V||LLER
PLAlNTlFF
V. NO. 3:14-CV-427-HTW-LRA

lVlANAGEl\/lENT & TRAlNlNG
CORPORAT|ON, ET AL.

\/\/V\./VVVVV\_/

DEFENDANTS

PLA|NTlFF'S MOTION FOR RULE 11 SANCT|ONS
AND ATTORNEYS' FEES PURSUANT TO 28 U.S.C. § 1927

1. Defendant l\/lanagement & Training Corporation (l\/lTC), through counsel, filed
and served a motion to strike on 21 June 2018 [DE 215 and DE 216] seeking an order
granting the motion and striking the plaintiff's response in opposition to |VlTC's fee
application [DE 201 and DE 211] because, according to l\/lTC: "The documents filed in
response to l\/lTC's itemization raise grave and unsubstantiated charges of malfeasance
on the part of l\/lTC's attorneys. The Court should strike all of the documents from the
public record entirely."

2. The positions articulated in the plaintiffs response in opposition to l\/lTC's fee
application are not unsubstantiated as alleged by l\/'iTC. The plaintiffs objection to the fee
application on the ground that the moving party offered no proof from other lavwers of
south l\/lississippi hourly rates is substantiated by the facts and laW. The plaintiffs
objection to the fee application on the ground that the moving party offered no proof of
complying With the billing judgment rule is substantiated by the facts and law. The
plaintiffs objection to the fee application on the ground that the billing lawyers and

paralegals failed to submit declarations or affidavits attesting to the reasonable - s ad `
EXH|B|T

-1- " '

  

Case 3:14-cv-OO427-HTW-LRA Document 232-1 Filed 01/18/19 Page 2 of 4

accuracy of their billing entries is substantiated by the facts and law. The plaintiffs
objection to the fee application on the ground that billing for certain tasks was excessive
is substantiated by the facts and law. The plaintiffs objection to the fee application on the
ground that travel time was not billed at one-half the hourly rate is substantiated by the
facts and law. The plaintiffs objection to the fee application on the ground that MTC's
lawyers fraudulently billed for the time allegedly spent attending and participating in every
deposition taken in this case is substantiated by the facts and law. The plaintiffs response
in opposition to l\/|TC's fee application is supported by documentary evidence showing that
lVlTC's lawyers fabricated evidence submitted in support of the fee application by falsifying
the time lVlTC's lawyers spent attending and participating in all six depositions taken in this
case. The timekeeper summary document filed by l\/lTC's lawyers in support of the fee
application [DE 205-2] shows the time billed by lVlTC's lavwers to attend and participate in
the depositions of the plaintiff on 26 l\/larch 2015, Tene Wilson on 27 l\/larch 2015, Patricia
Doty on 19 June 2015, Candice lVliller on 28 August 2015, Chris Epps on 19 l\/lay 2016,
and l\/lTC on 29 October 2015, [DE 205-2] The deposition transcripts excerpts that the
plaintiff filed in support of its opposition to the fee application [DE 211-1, pp. 60-76] show
the actual time for each deposition. The following table shows the falsified time billed and

the actual time:

 

 

 

 

 

 

 

DEPOS|TION Tll\/lE BlLLED ACTUAL Tll\/lE
[DE 205-2] [DE 211-1, pp. 60-76]
Plaintiff 8.2 (l\/lorgan) 7.2
Wilson 6.6 (l\/lorgan) 4.7
Doty 4.5 (Garner) 2.3
C. l\/liller 4.0 (Garner) 2.6
4.0 (l\/lorgan)

 

 

 

 

Case 3:14-cv-OO427-HTW-LRA Document 232-1 Filed 01/18/19 Page 3 of 4

 

Epps 1.8 (Garner) 0.7

lVlTC 4.0 (l\/lorgan) 2.2
3.3 (Garner)

 

 

 

 

 

 

While l\/ITC and its lawyers may not like the evidence submitted by the plaintiff in support
of its opposition to the fee application as the evidence shines a spotlight on what is usually
a half-shadow and shows that MTC's lavwers falsified the time spent attending and
participating in the depos<itions, the evidence submitted by the plaintiff is indisputable and
does not constitute an insufficient defense, or redundant, immaterial, impertinent, or
scandalous matterfalling within the scope of a Rule 12(f) (motion to strike) of the FEDERAL
RuLEs oF CiviL PRocEDuRE.

3. The plaintiffs response in opposition to the fee application and supporting
evidence does not constitute an insufficient defense, or redundant, immaterial, impertinent,
or scandalous matter falling within the scope of Rule 12(f) (motion to strike) of the FEDERAL
RULES OF ClVIL PROCEDURE. The motion to strike was therefore filed for the improper
purposes of harassing the plaintiff and plaintiffs counsel, causing further delay, and
increasing the cost and burden of litigation.

4. The legal contentions in the motion to strike are not warranted by existing law
or by a nonfrivolous argument for extending, modifying, or reversing existing law or for
establishing new law.

5. The contentions in the motion to strike do not have evidentiary support.

6. The motion to strike filed by MTC's lawyers has multiplied the proceedings in this
case unreasonably and vexatiously in violation of 28 UN|TED STATES CODE section 1927.

7. The plaintiff requests that this motion be granted and lVlTC and its lawyers be

sanctioned pursuant to Rule 11. The plaintiff also requests that l\/lTC's lawyers be

_3_

j

Case 3:14-cv-OO427-HTW-LRA Document 232-1 Filed 01/18/19 Page 4 of 4

assessed attorneys' fees, costs, and expenses incurred by the plaintiff relating to the
motion to strike pursuant to 28 UN|TED STATEs CODE section 1927.
Respectfully submitted,

JAl\/lES RUSSELL lVllLLER

015-4 a 34

JOHN B. GlLLlS
l\/llSSlSSlPPl BAR NO. 8694

 

JOHN B. GiLLlS

ATTORNEY-AT-LAW

POST OFFlCE BOX 185

WATER VALLEY, l\/llSSlSS|PPl 38965-0185
(662) 816-5991

jbgillis@johngillislaw.com

CERT|F|CATE OF SERVICE

l hereby certify that on 29 June 2018, l served by first-class mail, postage prepaid
this document on the following persons:

R. Jarrad Garner
jarrad.garner@arlaw.com

H. Richard Davis, Jr.
richard.davis@arlaw.com

Adams and Reese LLP

1018 Highland Colony Parkway, Suite 800
Ridgeland, Mississippi 39157

014/sw

JOHN B. GlLLlS

 

